UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1856


MELANIE KELLEY,

                  Plaintiff - Appellant,

             v.

CITY OF HARTSVILLE; CITY OF DARLINGTON,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cv-03682-RBH)


Submitted:    October 21, 2008              Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melanie Kelley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Melanie      Kelley         appeals       the    district     court’s    order

adopting        the     magistrate          judge’s       recommendation         and    denying

relief on her civil rights complaint and the district court’s

order denying her Fed. R. Civ. P. 59(e) motion. *

                The district court referred Kelley’s complaint to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).

The   magistrate         judge        recommended         that    relief    be    denied      and

advised Kelley that failure to file timely objections to this

recommendation could waive appellate review of a district court

order        based    upon     the    recommendation.             Despite     this     warning,

Kelley         failed        to       object         to     the      magistrate         judge’s

recommendation.

                The     timely        filing     of       specific      objections       to     a

magistrate           judge’s      recommendation           is     necessary      to    preserve

appellate review of the substance of that recommendation when

the         parties     have         been     warned       of     the    consequences          of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Kelley

has waived appellate review by failing to timely file specific

        *
       Although Kelley did not specify whether her post-judgment
“motion for reconsideration” was filed pursuant to Fed. R. Civ.
P. 59(e) or 60(b), because it was filed within the ten-day limit
for Rule 59(e) motions, it is treated as such.      See Dove v.
CODESCO, 569 F.2d 807, 809 (4th Cir. 1978).



                                                 2
objections         after    receiving     proper    notice.      Accordingly,       we

affirm the district court’s order dismissing without prejudice

Kelley’s complaint.

              With regard to Kelley’s Rule 59(e) motion, we find

that the district court did not abuse its discretion in denying

the motion.          See Pacific Ins. Co. v. American Nat’l Fire Ins.

Co., 148 F.3d 396, 402 (4th Cir. 1998).                   Accordingly, we affirm

the district court’s denial of Kelley’s Rule 59(e) motion.

              We     also    deny   Kelly’s      motion   for   a     transcript    at

government expense.            We dispense with oral argument because the

facts   and    legal        contentions    are   adequately     presented     in   the

materials     before        the   court   and    argument     would    not   aid   the

decisional process.

                                                                             AFFIRMED




                                            3